DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
	Applicant states (pp. 6) that Baniak does not disclose “creating an in-memory datastore file with extracted profile information”. Cook captures (i.e., extracts) customer lead data (i.e., profile information) (Cook: [0005]), while Baniak stores profile data as files [0078] on the server (i.e., datastore) [0054] of a UNIX-based client-server system (i.e., distributed file system) [0076].
Applicant also states that Baniak does not disclose “copying the in-memory datastore file into a distributed file system”. Baniak stores profile data in files [0078], while the SMS server keeps (i.e., copies) a duplicate copy of profile data (i.e., in-memory datastore file) to facilitate update [0074].
	Applicant argues that Baniak does not disclose “updating the copy with one or more profile changes”. Baniak’s user selects a desired profile by highlighting and updates it by pressing edit button [0079]. The status of a profile can be PENDING, meaning that a file has been created (i.e., loaded) with changes in it (i.e., updated profile), but those changes have not yet become effective.
Baniak does not disclose “activating the updated in-memory datastore file by a service instance based on activation timing in metadata so as to provide an updated profile for use”. In Baniak, pressing the edit button creates a pending version, which is submitted to the SMS server when editing is complete [0083], and is made effective (i.e., activated) immediately or at a selected effective date (i.e., activation timing) [0078].
In summary, Baniak teaches the argued features of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baniak, in view of Cook. US patent application 2006/0064340 [herein “Cook”], and further in view of Nanda et al. US patent 9,020,987 [herein “Nanda”].
Claim 1 recites “A computer-implemented method comprising: extracting profile information for at least one profile from a profile datastore; converting the profile information into a domain specific language (DSL) file; storing the DSL file in a DSL storage repository along with DSL metadata related to the DSL file;”
Baniak does not disclose this limitation; however, Cook teaches a system for generating, capturing (i.e., extracting), analyzing, storing, disseminating, and managing customer lead data (i.e., profile) (Cook: [0005]). Customers enter lead information using various input devices, which is then converted into readable file format such as text (i.e., DSL) (Cook: [0022]), and stored in a customer lead database (i.e., DSL storage repository) (Cook: [0040]).
Claim 1 further recites “creating at least one in-memory datastore file and respective datastore file metadata based on the DSL file and the DSL metadata; storing the at least one in-memory datastore file in an in-memory datastore; invoking an application programming interface (API) to copy the at least one in-memory datastore file onto a distributed file system (DFS) to create an in-memory datastore file copy and to add the datastore file metadata to a configuration repository associated with the DFS;”
Baniak stores profile data as files [0078] on the server [0054] of a UNIX-based client-server system (i.e., distributed file system) [0076], where communication between client and server is carried out via APIs. The SMS server keeps (i.e., stores) a duplicate copy of profile data (i.e., in-memory datastore file) to facilitate update [0074].
Baniak does not disclose the limitation on metadata; however, Nanda teaches managing metadata in file systems. Metadata about files are stored in inodes (i.e., configuration repository), including address map, owners, permissions, timestamps, etc. A file is first located to physical address blocks according to its associated inode (Nanda: 1:53-66).
Baniak and Nanda. One having ordinary skill in the art would have found motivation to utilize Nanda’s file system to manage metadata of Baniak’s files.
Claim 1 further recites “updating the in-memory datastore file copy with one or more profile changes to be made to the at least one profile; broadcasting a refresh-profile command to at least one service instance using the at least one profile; reading, by the at least one service instance, the datastore file metadata associated with the updated in-memory datastore file copy; based on the datastore file metadata, loading, by the at least one service instance, the updated in-memory datastore file copy from the DFS; and”.
Baniak’s user selects a desired profile by highlighting and updates it by pressing edit button [0079]. The status of a profile can be PENDING, meaning that the profile file has been created (i.e., loaded) with changes in it, but those changes have not yet become effective [0078].
Baniak does not disclose the limitation on broadcasting; however, when Cook updates customer profiles in the lead management database, the system automatically distributes (i.e., broadcasts) profile changes globally (i.e., to all service instances) by the push technology (Cook: [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Cook. One having ordinary skill in the art would have found motivation to incorporate Cook’s Baniak’s system to capture, convert format, and activate profiles in a distributed system.
Claim 1 further recites “activating, by the at least one service instance, the at least one updated in-memory datastore file copy so as to reflect the one or more profile changes made to the at least one profile, wherein activating the at least one updated in-memory datastore file copy is based on activation timing in the datastore metadata; wherein the method is performed using one or more processors.”
In Baniak, pressing the edit button creates a pending version of a profile, which is submitted to the SMS server when editing is complete [0083], and is made effective (i.e., activated) immediately or at a selected effective date (i.e., activation timing) [0078].

Claim 2 recites “The method of claim 1 wherein the in-memory datastore is a general binary repository.”
Baniak stores profile data as files [0078] on the server [0054] of a UNIX-based client-server system [0076]. The SMS server keeps (i.e., stores) a duplicate copy of profile data in ISCP (i.e., in-memory datastore) to facilitate update [0074].

Claim 3 recites “The method of claim 1 further comprising mapping the datastore metadata to the in-memory datastore file.”
Baniak teaches claim 1, but does not disclose this claim; however, Nanda teaches managing metadata in file systems. Metadata about files are stored in inodes (i.e., Nanda: 1:53-66).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Nanda. One having ordinary skill in the art would have found motivation to utilize Nanda’s file system to manage metadata of Baniak’s files.

Claim 4 recites “The method of claim 1, wherein the profile information includes meta data files.”
Baniak teaches claim 1, where profile data is stored in files [0078], but does not disclose this claim; however, Nanda stores metadata about profile files in inodes (i.e., metadata files), including address map, owners, permissions, timestamps, etc. (Nanda: fig. 1; 1:53-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Nanda. One having ordinary skill in the art would have found motivation to utilize Nanda’s file system to manage metadata of Baniak’s profile files.

Claim 5 recites “The method of claim 1, wherein the profile information includes domain specific language (DSL) files and meta data files.”
Baniak teaches claim 1, but does not disclose this claim; however, Cook’s customers enter lead information using various input devices, which is then converted into readable file format such as rich text format (i.e., DSL) (Cook: [0022]), while Nanda stores metadata about profile files in inodes (i.e., metadata files), including address map, owners, permissions, timestamps, etc. (Nanda: fig. 1; 1:53-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Cook and Nanda. One having ordinary skill in the art would have found motivation to utilize Cook’s method to convert user input in Baniak into human-readable format, and to utilize Nanda’s file system to manage metadata of Baniak’s profile files.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claim 1 above, in view of Cook and Nanda, and further in view of Vasiliev. Binary serialization formats. https://leopard.in.ua/201310/13/, 2013, pp. 1-7 [herein “Vasiliev”].
Claim 6 recites “The method of claim 1 further comprising converting data in the DSL file into at least one binary data serialization format message.”
Baniak and Cook teach claim 1, where customers enter lead information using various input devices, which is then converted into readable file format such as text (i.e., DSL) (Cook: [0022]).
Baniak and Cook do not disclose this claim; however, Vasiliev teaches binary serialization formats as standard message formats used in message brokers in distributed systems (Vasiliev: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak and Cook with Vasiliev. One having ordinary skill in the art would have found motivation to adopt a standard binary serialization format in distributing updated profiles to all servers in the profile management system of Baniak and Cook.

Claim 7 recites “The method of claim 6, wherein generating profile data includes is based on the DSL files and meta data files of the profile information.”
Baniak teaches claim 6, but does not disclose this claim; however, Cook’s customers enter lead information using various input devices, which is then converted (i.e., generated) into readable file format such as rich text format (i.e., DSL) (Cook: [0022]), while Nanda stores metadata about profile files in inodes (i.e., metadata files), including address map, owners, permissions, timestamps, etc. (Nanda: fig. 1; 1:53-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Cook and Nanda. One having ordinary skill in the art would have found motivation to utilize Cook’s method to convert user input in Baniak into human-readable format, and to utilize Nanda’s file system to manage metadata of Baniak’s profile files.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claims 1 above, in view of Cook and Nanda, and further in view of Nguyen. The pros and cons of different data formats: key-values vs tuples. https://www.freecodecamp.org/news/, 2018, pp. 1-10 [herein “Nguyen”].
Claim 8 recites “The method of claim 1, wherein the at least one in-memory datastore file is an embedded key/value database file.”
Baniak teaches claim 1, where profile data is stored in authorized phone numbers table and access codes table [0079], but does not disclose this claim; however, Nguyen teaches tuples (i.e., tables) and key-value pairs as two common data formats, which are defined to suit different use cases (Nguyen: pp. 2/10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Nguyen. One having ordinary skill in the art would have found motivation to store Baniak’s profile data as Nguyen’s key-value pairs to better meet the needs of profile management for fast access and flexible schemas (Nguyen: pp. 4/10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claim 1 above, in view of Cook and Nanda, and further in view of Amalraj et al. US patent application 2004/0215560 [herein “Amalraj”].
Claim 9 recites “The method of claim 1, wherein the profile data includes at least one of: an acquirer bank identification number (BIN); one or more account numbers; one or more ISO BINs; one or more routing BINs; one or more acquirer BINs; one or more agent bank numbers; one or more agent chain numbers; one or more store numbers; one or more merchant names; or one or more merchant category codes.”
Baniak teaches claim 1, but does not disclose this claim; however, Amalraj teaches payment profile data including attributes of payment sources and destinations, and other participants in the bill payment process, such as routing and account numbers associated with banks (Amalraj: [0069], [0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Amalraj. One having ordinary skill in the art would have found motivation to adapt Baniak’s system to Amalraj’s payment profiles to manage payment-specific profile data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baniak as applied to claim 1 above, in view of Cook and Nanda, and further in view of Ost. What is a Container? Cloud and SOA Converge in API Management (Container Architecture Series Part 2). https://www.talend.com/blog/author/eost/, 2015, pp. 1-8 [herein “Ost”].
Claim 10 recites “The method of claim 1, wherein the loading the updated database file copy so as to generate at least one updated profile occurs via an application protocol interface (API) for containerization/non-containerization software.”
Baniak teaches claim 1, where the profile management system includes clients and servers communicating through APIs [0054], but does not disclose this claim; however, Ost teaches containerized platforms representing the next generation of API management for modularization, flexibility, and extensibility (Ost: pp. 2/8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baniak with Ost. One having ordinary skill in the art would have found motivation to adopt Ost in Baniak’s client-server architecture for scalable API management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163